DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the application filed on August 10, 2020.  Claims 1-7 and 9-15 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,810,652 has been reviewed and is accepted.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through a telephone and email communication on June 11, 2021 with Jade O. Laye.  The application has been amended as follows:




In the Claims
8. (Canceled) 
9. (Canceled) 
16. (Canceled) 
17. (Canceled) 
18. (Canceled) 
19. (Canceled) 
20. (Canceled) 


Allowable Subject Matter
Currently claims 1-7 and 10-15 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…responsive to a determination that the first and second food items in the meal bundle will not be available at the fulfillment time, accepting the bundle;


Voelz discloses responsive to a determination that a defined number of the grocery items in the bundle will not be available at the fulfillment time, rejecting the bundle; before the fulfillment time, alerting the customer that the bundle has been rejected because the defined number of grocery items in the bundle will not be available at the fulfillment time (Voelz: paragraph [0051] - the cancellation request may be received in response to an out-of-stock notice sent to the customer. The out-of-stock notice is provided when the ordered quantity for an item is unavailable).  PTO 892 Reference U discloses fulfilling meals.  Neither Voelz, PTO 892 Reference U nor any of the other cited references teach, suggest, or otherwise render obvious responsive to a determination that the first and second food items in the meal bundle will not be available at the fulfillment time, accepting the bundle; before the fulfillment time, transmitting an electronic alert over the communications network to the customer computer device to alert the customer the meal bundle has been accepted because the first and second food items in the meal bundle will be available at the fulfillment time.   
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2010/0131377 A1, Karnalkar et al discloses SYSTEM AND APPARATUS FOR MANAGING TASKS.
US 2016/0086255 A1, Sainfort et al discloses System and Method for Maximizing Food Selection Options According to Shopper Preferences, Health Requirements, and Price Preferences and Ensuring Selected Food Freshness to Provide a Complete, Efficient, and Enjoyable Off-Site Grocery Shopping Experience that Benefits Both the Off-Site Shopper and the Grocery Retailer.
US 2016/0171592 A1, Pugh discloses SYSTEM AND METHOD FOR IDENTIFYING CUSTOMERS WITH ORDERED ITEMS AT A RETAIL ENTERPRISE.
US 2012/0030067 A1, Pothukuchi et al discloses System and Method for Vendor and Customer Management in a Supply Chain.
US 2017/0316488 A1, Kremen et al discloses Systems and Methods of Food Management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625